Case 1:21-cv-00507-AJT-JFA Document 7 Filed 06/24/21 Page 1 of 2 PagelD# 24

- *
-
The Marston Agency, Ine. O6 08/21
LIS3S Nuckols Road, Suite A
Cikn Alken, VA 23089
(ROU) 308-7790 - (RO 987-9300 (Richmond
RETURN ON SERVICE
Pladntiees Emma Duarte Court: United States Disiriel Court
Defendant: Aguaviva of Alexandria. Inc, and Miguel A, Case: [2 Loew QOS07
Cordero
Serves Herbert S Rosenblum. a Professional Return Diite:
Corparation Repistered Agent ‘Time:
Aquaviva of Alexandria, (Ne db4a Don Taco
§26 King Street. Ste 211
Alexundria. VA 223314
Contact: Rachel C. MeFarland Phone: 434-529-1813
1090 Preston Avenue, Suite A Reference:
Charlottesville, VA 22903
i _ Type(s) of Writ(s) a ______. paper 0796
Summons and Complaint Exhibits

Witness/Defendant Herbert § Rosenblum, a Professional Corporation Registered Apent was served according lo law, ag indicated belaw:

() PERSONAL By delivering a copy of the above deseribwal process in writing to hinvher in person.

() SUBSTITUTE Being unable ta make personal service and not finding the above mentioned person at hischer usual place of abode by
delivering a capy of the said process and giving information of it’s purport at bis usual place of abode tp a. WHO
is a member of his‘her family and is the cree Of Ihe tbove mentioned person. other than a temporary sajoumer or
guest, and who is the age of [6 years or older

() POSTED Being unable to make a personal service and not linding the above mentioned person at his‘her usual plice of abode nor any
whe of hisher family the age of 16-years.or okler at said abode by posting o copy of such process i Ute front door or at such ather dor

as ¢ppweurs to be the main entrance of such place of aboue.

i) BUSINESS AI ustial place of business or employment during business hours, by delivering the above specified paperts) and giving
infornuition of it's purport ta the person found there ia charge of such business or place of emplayment,

() Copy nvuiled to judgement debtor on the dale below after serving the garnishee unless a different dute is shown below,

() Certified Mail

(Not Pound

(.) Served an Secretary of the Commonwealth

 

 

 

 

 

l, Anthony Johnson hereby certily under penalty of perjury that fant over the age of 18 and nota party or
otherwise interested it the subject matter in controversy.
Served Date: ; _ Gi o/ 2 Served Time: 4233 ly
|
Avnone — Ttaasie
Signature of Process Server

Notury &

State of Virginia GuntyiCily of Henrico, VA Beach Prince Willian

 

Rockinelun, =
L. the undersigned, a Nolary Public in and for the above-mentioned jurisdiction, hereby certify that before me appeare
who, under gath, stated that service was made is stated above. Sworn before me this  /Ce day of Agu iF
Notury Public:
Type af Service: A Auth Attempts: 1 Order: 697193 Same May Rush: Na | Bay Rusl; No 2Day Rush: No

 

 

the Process Server,

 
    

 

 

 

 

 

 

 

 

Attempts -l- =2: -J- al. =5- =
Danie: tf io /at |
rime: Gao j
Server! Nock 4. |

 

 

 

 

REMARKS= 7} pei
om cshiceigel Perswally Served RI H erbert Roseab hen
> riage ee
ja adept HE
Called brent ot QRE My rye
do det smo” Aan

 

Marston Agency
Case 1:21-cv-00507-AJT-JFA Document 7 Filed 06/24/21 Page 2 of 2 PagelD# 25

’

seve * Case 1:21-cv-00507-AJT-JFA Document 6 Filed 06/08/21 Page 4 of 4 PayelDt 22

AG Ad) (Res 612) Suramans m a-Cavil Ackan (age 2)

Civil Action No. 1:21-cv-00507

PROOF OF SERVICE
(This section should nat be filed with the court unless required by Fed. R. Cly. PB. d (Q)

This summons [Or tame of individual ond ttle, of anes Herburt Reseabhn Pr. Corp RIA Nassua Mees aden

was received by me on fdarey 6 ([ ie) Zs

a served the Summons on the individual at gfe

— 5 2G , 1Ging St Ste 21
Mey eodeig MA 2EBCN(AA Hee on dlaves OfIG)e te

Ruse ars) :
C1 | left the summons at the individual’s residence or usual place of abode with primes

»@ person of suitable age and discretion who resides there.

OT fate? . and mailed a copy to the individual’s last known address: or

(7 | served the summons on gnane of increidnati . who is

 

designated by. law (o accept service of process on behall’ of same o/orpanicurion)

ON felities Dor

J {returned the summons iinexecuted because ,or
8 Other (speesiv:
My [ees are$ for travel and $ for services, for a lolal of $ 0.00

| declare under penalty of perjury that this infermation is tue,

Date: Chole Bidhne “VWachin

Acrverys sienatine

Anthony Johnson
The Marsten AgeAdY, Inc.
3452 Golansky Boulevard
Woodbridge, VA 22192

Server wtchdiicss

Additional information regarding alempted service. ete:

Marston Agency

NOVA
